 

 

AO 245B (Rey, 05/15/2018) Judgment in a Criminal Petty Case (Modified) , : Page I of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V. : (For Offenses Committed On or After November 1, 1987) ‘

Panfilo Rosas-Perez Case Number: 19-MJ-24151-AHG

Benjamin B. Kington

 

Defendant's Attorney

FILED

REGISTRATION NO. 90796298

 

 

 

 

 

 

 

THEDEFENDANT: | | FEB 0 5 2020
pleaded guilty to count(s) 1 of the Complaint _ CLERK 2S USTRCT COURT
, SUOUTTRERN GTS RTT CF TRO RATA
LO was found guilty to count(s) BY [[éperuty

 

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense ‘Count Number(s)
8:1325(a)(1) _ Improper Attempted Entry by an Alien (Misdemeanor) 1

(1 The defendant has been found not guilty on count(s)
© Count(s) | dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $10 WAIVED x] Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances. -

February 4, 2020
Date of Imposition of Sentence

HONORABLE ALLISON H. GODDARD
UNITED STATES MAGISTRATE JUDGE

19MJ24151-AHG
